Citation Nr: 0723134	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-07 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral eye disorder.

2.  Entitlement to service connection for a bilateral eye 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic tonsillitis.

4.  Entitlement to service connection for chronic tonsillitis 
to include sleep apnea


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran requested a hearing before a Veterans Law Judge 
and testified at a video conference hearing at the RO before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is in the record.  At the personal hearing, the 
veteran requested that his record be held open for 60 days in 
order to submit additional evidence.  The evidence was 
received in March 2007 and he waived its review by the RO.  
See 38 C.F.R. § 20.1304 (2006).  The Board will consider that 
evidence accordingly.

FINDINGS OF FACT

1.  An April 1996 rating decision denied service connection 
for bilateral eye disorder and chronic tonsillitis; notice of 
this decision was issued on May 2, 1996; the veteran did not 
enter a notice of disagreement with this decision within one 
year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the April 1996 rating decision that is new relates to 
unestablished facts necessary to substantiate the claims for 
service connection for a bilateral eye disorder and chronic 
tonsillitis.

3.  The competent medical evidence does not establish that 
the appellant's bilateral eye disorder was proximately caused 
or aggravated by his service.

4.  The competent medical evidence does not establish that 
the appellant's chronic tonsillitis to include sleep apnea 
was proximately caused or aggravated by his service.


CONCLUSIONS OF LAW

1.  An April 1996 rating decision that denied service 
connection for bilateral eye condition and chronic 
tonsillitis became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen the claim 
for service connection for bilateral eye condition has been 
received.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for bilateral eye 
condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.102, 3.159 (2006).  

4.  New and material evidence sufficient to reopen the claim 
for service connection for chronic tonsillitis has been 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156(a) (2006).

5.  The criteria for service connection for chronic 
tonsillitis to include sleep apnea have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.102, 3.159 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

A VA notice letter dated in December 2004 satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as the letter informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence he should provide, informed 
the appellant that it was his responsibility to make sure 
that VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and to tell VA of any information or 
evidence that would support the claim.  Because the claims 
have been reopened, any deficiency regarding notice of the 
basis for a prior final denial of the claims, or what 
information or evidence is necessary to reopen the claims, is 
not prejudicial to the appellant's claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VA medical opinion, non-VA treatment records, private medical 
evidence and medical opinion, and personal and lay statements 
are of record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the notice provided to the appellant 
regarding the type of evidence for increased ratings or an 
effective date was provided prior to the final adjudication 
of the claims in the November 2006 supplemental statement of 
the case.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including submission of statements, hearing testimony and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Reopening Service Connection for Bilateral Eye Disability and 
Chronic Tonsillitis 

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's December 
2004 claim to reopen service connection for the disabilities 
was received after August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, in an April 1996 rating decision, the RO denied 
the veteran's claim for service connection for bilateral eye 
condition on the basis that a chronic eye condition was not 
shown by service medical records and was not found on 
physical examination at the time of separation from service, 
facts not established at the time of the April 1996 rating 
decision.  The RO also denied the veteran's claim for chronic 
tonsillitis on the basis that tonsillitis is an acute 
condition for which no residuals were shown and that chronic 
tonsillitis or residuals of tonsillitis were not shown by the 
service medical record, facts not established at the time of 
the April 1996 rating decision.  Notice of this decision was 
issued on May 2, 1996.  Because the veteran did not submit a 
notice of disagreement within one year of issuance of notice 
of the decision, the denial of service connection for 
bilateral eye disorder and chronic tonsillitis "final" under 
38 U.S.C.A. § 7105(c), and 38 C.F.R. § 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claims since the issuance of the April 1996 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed April 1996 rating 
decision is new and relates to the question of medical 
evidence of nexus of bilateral eye disorder to service and of 
medical evidence of nexus of chronic tonsillitis to service.  
Medical records received from private physicians from 
December 2001 through December of 2006 and two VA 
compensation examinations of February 2006 reflect current 
medical disability treatments and opinions on the appellant's 
claims for bilateral eye disorder and chronic tonsillitis.  
The Board finds that this evidence raises a reasonable 
possibility of substantiating the claims.  Consequently, VA 
has received new and material evidence to reopen the 
veteran's claims for service connection for bilateral eye 
condition and chronic tonsillitis, and the claims are 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Having reopened the veteran's claims, the Board must address 
the merits of the claim for service connection for bilateral 
eye condition and for chronic tonsillitis to include sleep 
apnea.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

Service Connection for Bilateral Eye Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disability.  The veteran contends that his currently 
diagnosed bilateral eye disorder began in service in 1982 and 
was caused as a result of quarterly inspections he performed 
around chemicals.  Service medical records show eye 
complaints in April 1982 when the appellant was treated for a 
painful eye condition with swelling.  The service medical 
records are negative for further eye complaints until 
November of 1986 when the appellant was treated for a problem 
with near-sightedness.  Again in December of 1994 the 
appellant's eye examination showed a problem with visual 
acuity and refraction, but his retirement examination was 
negative for eye disorders.

New and material evidence since April 1996 consists of a 
November 1985 service medical record, not in the claim's 
folder, with the results of an optometry examination showing 
some loss of near vision.  New evidence also includes an eye 
examination from the Fox Army Health Center at the Redstone 
Arsenal in Alabama of May 1998.  The appellant also submitted 
a March 2001 private eye glass prescription to correct for 
presbyopia.  In a VA examination of February 2006, the 
examiner diagnosed the appellant with bilateral pinguecula, 
and refractive error and presbyopia.  The appellant submitted 
private records of November 2006 containing a prescription 
for lenses for prebyopia with a diagnosis of compound 
hypermetropic astigmatism.  The appellant testified at the 
March 2007 hearing that he experienced burning, swelling, 
watering, and irritations of the eye which have resulted in 
difficulty with near-sighted vision.

The appellant's current eye disability is not one for which 
VA provides compensation.  The February 2006 VA examiner 
diagnosed pinguecula, defined as "a yellowish spot of 
proliferation on the bulbar conjuctiva near the sclerocorneal 
junction, usually on the nasal side; seen in elderly 
people."  See Dorland Illustrated Medical History, 30th 
Edition.  This condition is not compensable as impairment of 
visual acuity under 38 C.F.R. § 4.84a, Diagnostic Code 6079.  
The VA examiner also diagnosed the appellant with presbyopia, 
which is defined as "hyperopia and impairment of vision due 
to advancing years or to old age; it is dependent on 
diminution of the power of accommodation from loss of 
elasticity of the crystalline lens, causing the near point of 
distinct vision to be removed farther from the eye."  See 
Dorland's supra.  Finally, the VA examiner diagnosed the 
appellant as having refractive error which, as a medical 
principle, is not a disease or injury that is compensable if 
acquired during service.  See 38 C.F.R. § 3.303(c).  Even if 
the appellant's current eye disorder were a disability for 
which VA provided compensation, none of the new and material 
evidence consists of competent medical opinion relating the 
appellant's eye disorder to his military service.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

After a review of all the evidence of record, the Board finds 
there is no competent medical evidence establishing a nexus 
between the veteran's service and his bilateral eye 
condition.  The competent medical evidence does not show that 
the veteran's bilateral eye condition was caused or 
aggravated by his service.  

For these reasons, the Board finds that a preponderance of 
the evidence is 
against the veteran's reopened claim for service connection 
for bilateral eye condition, and the claim must be denied on 
the merits.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Chronic Tonsillitis Including Sleep 
Apnea

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is  true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet.  App. 467, 
470-71 (1993); see also Wensch v. Principi, 15 Vet.  App. 
362, 367 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases.)

The veteran contends that since he did not have tonsillitis 
before service, his chronic tonsillitis is related to 
service, and that it ultimately led to a tonsillectomy and 
uvulopalatopharyngeoplasty after service in February of 2001, 
which is the cause of his present sleep apnea condition.  

New and material evidence since April 1996 consists of 
private diagnosis of January 2000 of sleep apnea; a February 
2000 private sleep study for sleep apnea caused by 
tonsillitis; a November 2000 private opinion recommending 
tonsillectomy and the February 2001 operative notes of a 
private tonsillectomy and uvulopalatopharyngeoplasty, 
including post operative visits of March and April 2001; and 
private sleep evaluations of July and August 2005 private 
sleep evaluation for obstructive sleep apnea.  

In February of 2006, a VA examiner who had reviewed the 
appellant's service medical records found that the appellant 
had tonsillitis in service, and that he was presently using a 
Continuous Positive Airway Pressure (CPAP) machine which 
helped reduce his episodes of sleep apnea.  The examiner 
opined that it was "unlikely that his military service 
caused his enlarged tonsils and more likely that this would 
have occurred whether he was in military service or not."  
The appellant further provided a private sleep study of 
October of 2006; and a CPAP sleep study of December 2006 with 
a receipt for purchase of a CPAP machine in December of 2006.  
Additionally at his March 2007 hearing, the appellant 
testified that the tonsillitis he had over the years created 
or caused the condition that led to sleep apnea.

After a review of all the evidence of record, the Board finds 
that the appellant's private treatment records are silent as 
to a nexus between his service and tonsillitis.  The 
competent medical evidence, which is the VA examination and 
opinion of February, does not show that the veteran's 
tonsillitis was caused or aggravated by his service.  The 
competent medical evidence does not establish a nexus between 
the veteran's service and his chronic tonsillitis including 
sleep apnea.

The veteran and his representative may believe that there is 
a causal relationship between the veteran's service and his 
chronic tonsillitis to include sleep apnea.  However, the 
Board notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as medical experts for their statements 
to be considered competent evidence.  Espiritu, supra.  Lay 
persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit, supra.

For these reasons, the Board finds that a preponderance of 
the evidence is 
against the veteran's reopened claim for service connection 
for chronic tonsillitis including sleep apnea, and the claim 
must be denied on the merits.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral eye disorder is reopened, 
and denied on the merits.

Service connection for chronic tonsillitis to include sleep 
apnea is reopened, and denied on the merits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


